IN THE SUPREME COURT OF THE STATE OF DELAWARE

THE LIMA DELTA COMPANY,                  §
TRIDENT AVIATION SERVICES,               §   No. 455, 2017
LLC, and SOCIÈTÈ                         §
COMMERCIALE ET                           §   Court Below—Superior Court
INDUSTRIELLE KATANGAISE,                 §   of the State of Delaware
                                         §
       Plaintiffs Below,                 §   C.A. No. 16C-11-241
       Appellants,                       §
                                         §
       v.                                §
                                         §
GLOBAL AEROSPACE, INC.,                  §
                                         §
       Defendant Below,                  §
       Appellee.                         §

                           Submitted: June 13, 2018
                           Decided:   June 14, 2018

Before VALIHURA, SEITZ and TRAYNOR, Justices.

                                    ORDER

      This 14th day of June 2018, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its October 5,

2017 Memorandum Opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                       Justice